Citation Nr: 1117482	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for onychomycosis, bilateral toenails.

2.	Entitlement to service connection for residuals of fracture of right 5th metacarpal.

3.	Entitlement to service connection for stomach pain, to include as due to an undiagnosed illness due to Gulf War service.

4.	Entitlement to service connection for a bilateral hearing loss disability.

5.	Entitlement to service connection for bilateral plantar fasciitis.

6.	Entitlement to service connection for bilateral knee condition.

7.	Entitlement to service connection for residuals of an eye injury. 

8.	Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
9.	Entitlement to an initial rating in excess of 10 percent for spondylolysis L5-S1 (hereinafter 'lumbar spine disability').

10.	Entitlement to an initial compensable rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

During the pendency of the appeal, in a March 2007 rating decision, the RO assigned a rating of 30 percent for the Veteran's PTSD effective December 13, 2004.  The March 2007 rating decision also assigned a 10 percent rating for the Veteran's lumbar spine disability and a noncompensable rating for his tinea pedis, both effective December 13, 2004.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See e.g., August 2006 VA examination and March 2008 statements; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  

The Board notes that in the March 2011 Informal Hearing Presentation the Veteran's representative raised the issue of entitlement to service connection for migraine headaches.  However, the issue of migraine headaches has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issues of service connection for service connection for bilateral onychomycosis of the toenails, service connection for residuals of fracture of right 5th metacarpal, and service connection for stomach pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the Veteran has been diagnosed with a bilateral hearing loss disability.

2.	The competent evidence of record does not indicate the Veteran has been diagnosed with bilateral plantar fasciitis.

3.	The competent evidence of record does not indicate the Veteran has been diagnosed with a bilateral knee disability.

4.	The residuals of the Veteran's in-service eye injury include bilateral dry eyes.

5.	The Veteran's PTSD is manifested by: sleep disturbances, flashbacks, an exaggerated startle response, and feelings of anxiety, depression, and hypervigilance. 

6.	The Veteran's lumbar spine disability is manifested by complaints of pain and functional impairment, flexion limited to 75 degrees, and extension limited to 15 degrees; there is no evidence of incoordination, ankylosis, or incapacitating episodes having a total duration of at least two weeks in a twelve-month period, nor is there evidence of any associated neurological disabilities.

7.	The Veteran's tinea pedis of the bilateral feet affects less than 5 percent of the entire body and less than 5 percent of exposed areas affected; systemic therapy was not required at any point during the appeal period.


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.	Bilateral plantar fasciitis was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.	A bilateral knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.	Residuals of an in-service eye injury, to include bilateral dry eyes, were incurred in active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
5.	The criteria for a rating excess of 30 percent for PTSD have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

6.	The criteria for an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5239, General Rating Formula for Diseases and Injuries of the Spine (2010).

7.	The criteria for a compensable evaluation for bilateral tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April 2005 and March 2006.  The April 2005 letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examinations for all of his claims in August 2006.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was also provided VA examinations in June 2009 for his increased rating claims of PTSD, a lumbar spine disability, and bilateral tinea pedis.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Hearing Loss Disability, Bilateral Plantar Fasciitis, and Bilateral Knee Disability

The Veteran is alleging his hearing loss disability is the result of exposure to loud noise while on active duty.  The Veteran also alleges that his bilateral tinea pedis is related to active service.  He further alleges his bilateral knee disability is the result of carrying a heavy pack on numerous hikes for long periods of time.  

The Board has reviewed the Veteran's service treatment records.  With regard to his claim of service connection for a bilateral hearing loss disability, there is no evidence that the Veteran complained of, was treated for, or diagnosed with a hearing loss disability while in-service.  

The Board notes that the Veteran was treated for a scrape on his foot in April 2002 and was diagnosed with bilateral tinea pedis.  However, there is no evidence the Veteran was diagnosed with bilateral plantar fasciitis, nor did he have complaints of heel pain while in-service.  

The Veteran was also seen for complaints of knee pain while in-service and was told he had patellofemoral pain syndrome.  See e.g., October 2002 service treatment record, May 2002 service treatment record, and October 2004 Report of Medical Assessment. 

The Veteran was afforded multiple VA examinations in August 2006.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the August 2006 VA examination, the Veteran's hearing did not meet the minimum requirements to establish a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Furthermore, the VA examiner noted that there was no hearing disability present at the examination.  

The August 2006 VA examiner noted that the Veteran had bilateral foot problems and that the Veteran complained of feet problems which began in-service.  The Veteran reported that the bottoms of his feet were itchy, cracked, and bleeding.  Ultimately the VA examiner diagnosed the Veteran with bilateral tinea pedis and bilateral onychomycosis.  Also at the August 2008 VA examination the Veteran again reported pain in his bilateral feet, itchiness, and cracking.  There was tenderness noted bilaterally on the Veteran's arch and Achilles tendon.  There is no indication from this VA examiner, or any other medical professional, that the Veteran has been diagnosed with bilateral plantar fasciitis.  

With regard to the Veteran's bilateral knee disability, the Board notes that at the August 2006 VA examination the Veteran was given a physical examination and had x-rays taken.  The Veteran reported his knees had bothered him since service, but he denied using any sort of assistive knee braces.  The examiner noted the Veteran's knee x-rays were normal and ultimately determined that there was insufficient evidence to diagnose the Veteran with any acute or chronic disorder of the bilateral knees.

As such, the Board finds that there is no persuasive evidence of record which shows that the Veteran has been diagnosed with a bilateral hearing loss disability, bilateral plantar fasciitis, or a bilateral knee disability.

Without a current disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board appreciates the Veteran's service, there is no competent evidence of a current bilateral hearing loss disability for VA purposes, bilateral plantar fasciitis, or a bilateral knee disability.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disabilities, and the great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.

Residuals of an Eye Injury

The Veteran is also claiming he is entitled to service connection for residuals of an in-service eye injury.  At the August 2006 VA examination the Veteran indicated he had an accident in 2002 when a light bulb exploded into his face.  He reported that he was taken immediately to the emergency room and his eyes were washed out.  He was then put on bed rest for 1 week so that his eyes could heal.  See also March 2008 statement.  The August 2006 VA examiner noted that the Veteran complained of photophobia and that he had to use sunglasses all the time.  The examiner reported there was no scar visible on the Veteran's corneas, but there was a rapid tear break-up time in both eyes.  

The examiner ultimately determined that the Veteran suffered from dry eyes and refractive error.  The examiner found that the Veteran's dry eyes were at least as likely as not related to the corneal abrasion he suffered in-service.  

Although the Veteran's original claim was for entitlement to service connection for vision loss, the Court has held "a sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and must consider whether the appellant's submissions, considered in toto, have articulated a claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) citing Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  As such, the Board finds that the Veteran has raised the issue of service connection for any residuals resulting from his eye injury in-service.  Accordingly, the Veteran should be granted service connection for his bilateral dry eyes, as a residual of the in-service eye injury.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


PTSD

The Veteran contends that his PTSD should be assigned a higher rating than 30 percent.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 30 percent for his PTSD at any point during the appeal period.  The August 2006 and June 2009 VA examinations and VA treatment records indicate that the Veteran suffers from sleep disturbances, flashbacks, an exaggerated startle response, and feelings of anxiety, depression, and hypervigilance.  See e.g., February 2007 VA treatment record.

Both VA examiners noted that the Veteran suffered from anxiety regularly.  See also August 2008 VA treatment record.  In a March 2008 statement the Veteran reported that he avoided crowds due to severe anxiety attacks.  The August 2006 VA examiner noted that the Veteran's speech was normal.  The August 2006 VA examiner also reported that the Veteran's judgment was good.  See also June 2007 VA treatment record.  The June 2009 VA examiner found that the Veteran's memory was intact.  Neither the August 2006 or August 2010 examiner nor the VA treatment records indicated that the Veteran was unable to perform his activities of daily living, or that he neglected his personal appearance or hygiene.

The Veteran reported various sleep disturbances in both of his VA examinations.  In a March 2008 statement the Veteran reported sleep walking, nightmares, and reacting violently when awoken from these nightmares.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 50 percent evaluation or higher.  The Veteran does not have the symptoms ordinarily associated with a greater social and occupational impairment.

In a March 2008 statement and August 2008 VA treatment record, the Veteran reported that he was suffering from depression.  The Veteran was also hospitalized briefly in February 2007 for his alcoholism and depression.  However, there is no evidence that the Veteran's depression is so severe that it warrants a higher rating.  The VA examiners did not report that the Veteran's depression was affecting his ability to function independently, appropriately, and effectively, as is required for a higher rating.

Also at the June 2009 VA examination the Veteran reported that he had been in physical altercations 2-3 times over the past 6 months.  The Board acknowledges that impaired impulse control, such as unprovoked irritability with periods of violence, can warrant a higher rating.  However, as noted below, the Board looks to the entire symptomatology when determining an evaluation.

With regard to maintaining effective work and social relationships, the Veteran has indicated that he is withdrawn from friends and he has trouble maintaining relationships.  See e.g., March 2008 statement.  However, the Veteran has also reported that he has friends that he still does things with.  At the June 2009 VA examination, the Veteran reported he had a girlfriend of 2 years and friends that he hunted and fished with.  It was noted the Veteran had some generally mild symptoms of PTSD.  The Board acknowledges that difficulty with maintaining effective social relationships is often contemplated by higher ratings.  However, the Board does not rely on a single symptom when reviewing the Veteran's current evaluation; instead it takes the Veteran's entire symptomatology into account.

The Board notes that in a September 2008 VA treatment record the Veteran reported he had suicidal thoughts in the past.  He indicated that he had been hospitalized in 2005 with suicidal ideations and held a gun to his head in 2006.  However, at the September 2008 appointment he stated that he had no plan or intent, and no suicidal thoughts currently.  Furthermore, at the June 2009 VA examination the examiner noted the Veteran had no suicidal ideations.  

Neither examiner, nor any VA treatment record found that the Veteran suffered from delusions or hallucinations.  The VA examiners and VA treatment records also did not note any disorientation to time or place, or gross impairment in the Veteran's thought process or communication.  Finally, the VA examiners and the VA treatment records did not report that the Veteran was in danger of hurting others, or that he had obsessional rituals which interfered with his routine activities.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.  

Also of record are the Veteran's GAF scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

The August 2006 and June 2009 VA examiners both assessed the Veteran with a GAF score of 60.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

The Board notes that a February 2007 VA treatment record reported when the Veteran entered the hospital his GAF score was 35.  However, by the end of his hospitalization, he was assigned a GAF score of 65.  In reviewing the records, the Board notes that the Veteran was hospitalized in part for his depression, but also in part for his alcohol dependence.  Regardless, the GAF score will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board has considered the entire claims file, including the VA examinations and VA treatment records.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating at any point in the appeal period.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5239, which is applicable to spondylolysis.

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran is currently in receipt of a 10 percent evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his lumbar spine disability at any point during the appeal period. 

With regard to range of motion testing, an August 2006 VA examiner noted the Veteran as having forward flexion limited to 75 degrees and extension limited to 30 degrees.  Pain was noted at 75 degrees of flexion, and 30 degrees of extension.  There was no evidence of further limitation due to weakness, lack of endurance, incoordination or fatigability on repetitive testing.  The August 2006 VA examiner took x-rays and diagnosed the Veteran as having spondylolysis with spondylolisthesis.  

A June 2009 VA examiner noted the Veteran had forward flexion limited to 75 degrees, with pain, and extension limited to 15 degrees, with pain.  Repetitive testing showed no change in limitation of motion; however the examiner noted that the Veteran suffered from pain during this testing.  The examiner ultimately found that the Veteran suffered from stable spondylosis with spondylolisthesis at L5-S1.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 10 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 60 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

A May 2005 VA treatment record reported the Veteran came to the emergency room with complaints of lower back pain.  He was given pain medication and sent home.  The August 2006 VA examination report noted that the Veteran reported he experienced flare-ups of pain which were an 8/10 in severity.  He reported that he handled these flare-ups by stopping doing what he had been or trying to work out the pain himself.  He also reported that he treated the flare-ups of pain with Motrin.  He denied any incapacitating episodes in the past 12 months.  The examiner reported no evidence of ankylosis.

At the June 2009 VA examination the Veteran reported that he had purchased a new mattress to sleep on, but it was not helping his back pain.  He reported that he had constant back pain which included a burning sensation that ran down his back.  The Veteran further reported that twice a month he experienced flare-ups of pain which kept him in bed for 12 hours at a time.  The Veteran also reported stiffness, weakness, and spasms in his back.  The examiner noted that the Veteran described more thoracic pain than lumbar pain.  The examiner noted no abnormal spinal curvatures.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  When the Veteran was examined in August 2006, it was noted that he did not have additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In June 2009, it was specifically noted that the Veteran did not have additional loss of function on repetitive motion.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 10 percent due to functional limitation.

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  At the August 2006 VA examination the Veteran denied any radicular symptoms or lower extremity weakness, paresthesias, or numbness.  The Veteran did report weakness and numbness in his left arm.  The examiner also reported there was a negative straight leg raise test on the right and left legs.  The Veteran denied any bowel or bladder problems.  At the June 2009 VA examination he did report numbness and paresthesias, but the examiner stated that these were unrelated to his lumbar spine disability.  The Veteran denied any bowel or bladder problems.  During the neurological examination the examiner reported normal muscle strength and tone to the bilateral lower extremities.  In sum, the evidence of record does not establish the presence of neurological disability.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent rating.  See 38 C.F.R. § 4.7.
The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected lumbar spine disability at any point during the appeal period.  See Hart, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Bilateral Tinea Pedis

The Veteran's bilateral tinea pedis has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).  A review of the applicable rating criteria for tinea pedis reveals that it is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).  In this case, the Veteran's skin condition does not involve his head, face, or neck; rather, it involves his feet and toes.  Additionally, his predominant disability is not scars.  Accordingly, his disability is correctly rated under the criteria for dermatitis.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  Pertinent to this appeal, this regulatory amendment did not change the rating criteria for Diagnostic Code 7806.  However, even if it had, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in January 2005.

Under Diagnostic Code 7806, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Based on a review of the record, the Board determines that a compensable evaluation for the Veteran's tinea pedis is not warranted.  The Veteran's disability does not reflect symptomatology that is required for a compensable rating under Diagnostic Code 7806.  

In this regard, the August 2006 VA examiner noted the Veteran stated his tinea pedis began in basic training and he was treated with cream and over the counter medications.  He further reported that his feet were itchy, cracked, and bleeding.  The examiner noted that athlete's foot was not apparent at this examination.  The June 2009 VA examination report noted the Veteran had pain when walking or standing.  The Veteran also reported cracking and itchy skin on his feet.  The examiner noted tenderness on the Veteran's arch and Achilles tendon, bilaterally.  He further noted the plantar surface of the Veteran's bilateral feet was very red.  

The evidence does not show that the Veteran's tinea pedis has affected at least 5 percent either of the entire body or of the exposed area.  There is no evidence that the Veteran received intermittent systemic therapy or other immunosuppressive drugs.  Accordingly, the Veteran is not entitled to a compensable schedular evaluation for his service-connected disability under Diagnostic Codes 7806 and 7813.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his bilateral tinea pedis warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his tinea pedis.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral tinea pedis at any point during the appeal period.  See Hart, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD, lumbar spine disability, or bilateral tinea pedis.  Additionally, there is not shown to be evidence of marked interference with employment due to his PTSD, lumbar spine disability, or bilateral tinea pedis.  To the contrary, the June 2009 VA examiner noted the Veteran's unemployment appeared to be primarily related to alcoholism.

The Veteran has indicated that his PTSD causes sleep disturbances, flashbacks, an exaggerated startle response, and feelings of anxiety, depression, and hypervigilance.  The Veteran has also indicated that his lumbar spine disability causes pain and flare-ups.  The Veteran reported that his bilateral tinea pedis causes pain when walking or standing and makes the skin on his feet crack and bleed.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for dry eyes as a residual of an eye injury is granted.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to an initial compensable rating for bilateral tinea pedis is denied.


REMAND

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Bilateral Onychomycosis of the Toenails

With regard to the Veteran's claim of entitlement to service connection for bilateral onychomycosis of the toenails the Veteran claimed that his toenails began to hurt and fall off when he was stationed in Iraq in 2003 and his battalion was living in a sewage/garbage dump for over 2 weeks.  See March 2008 statement.  

At the August 2006 VA examination, the examiner noted the Veteran reported his toenail condition had gotten worse since service and he had total loss of nails which had not grown back.  The examiner noted yellow discoloration with thickening on the Veteran's 1st and 4th toenails of the right foot.  Ultimately the examiner diagnosed him with bilateral onychomycosis.  An August 2008 VA treatment record also noted that the Veteran had "bad looking" toenails. 

At the June 2006 VA examination the Veteran reported that he had been treated in-service with Tinactin, but it did not help his toenails.  The Veteran also reported post service he was told to put Vick's Vaporub on his toenails, but he did not see any improvement in them.  The examiner noted tinea pedis with thickening and yellow toenails bilaterally.  However, neither of these examinations offered an opinion as to whether the Veteran's current bilateral toenail condition could be related to his service-connected bilateral tinea pedis, or any other incident of service.  As such, the claim should be remanded for an addendum opinion.  See Barr, supra.

Right Hand Disability

The Veteran is claiming entitlement to service connection for a right hand disability.  At his enlistment examination in August 2000, it was noted that the Veteran had an old healed fracture of the 5th metacarpal, palmar angulation of distal 5th metacarpal.  The Board notes that at the August 2006 VA examination the Veteran reported that he had injured his hand prior to joining the military, but he suffered from pain as soon as basic training started.  The Veteran also reported right hand weakness, decreased grip, and pain in his right hand.  In reviewing the records, the Board notes the Veteran suffers from some limitation of motion of the right little finger.  

Range of motion of the right fifth finger was as follows: distal interphalangeal joint (DIPJ) flexion to 95 degrees (70 or 80 degrees is normal), proximal interphalangeal joint (PIPJ) flexion to 90 degrees (100 degrees is normal), and metacarpophalangeal joint (MCPJ) flexion to 90 degrees (normal).  38 C.F.R. § 4.71a, Diagnostic Code 5215, Note (1).

At the August 2006 VA examination the diagnosis was old well healed fracture of the 5th metacarpal in good position.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board notes that there was no opinion given as to whether the Veteran's pre-existing right hand condition was aggravated in-service.  As such, the claim should be remanded for an opinion.

Stomach Condition

The Veteran has claimed entitlement to service connection for a stomach condition which began in-service.  Relevant laws and regulations provide that compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2011 following such service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 2006).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 includes an undiagnosed illness, which is defined as objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).

With respect to the Veteran's claim for a stomach condition, the Board observes that at his August 2006 VA examination the Veteran reported his stomach problems began in-service.  A September 2004 Report of Medical Assessment noted the Veteran had suffered from stomach problems for approximately 1 year.  At the August 2006 VA examination the Veteran reported his symptoms included heartburn, stomach pain, diarrhea 1-2 times a week, and loss of appetite.  He has used Zantac over the counter but it has not helped him.  An x-ray of the Veteran's abdomen revealed a normal abdomen.  The examiner noted that the Veteran failed to report for his upper GI examination.  The examiner ultimately concluded there was insufficient evidence to diagnose a chronic or acute disorder or residuals thereof.  However, it is unclear whether the examiner could not give a diagnosis because the Veteran failed to attend his GI examination, or because the Veteran's stomach condition simply could not be diagnosed.  As such, the claim should be remanded for an additional examination.  See Barr, supra.

Furthermore, the Veteran has not received notice regarding information necessary to substantiate a claim for secondary service connection.  Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As such, the RO must provide any notice and assistance, to the extent required pursuant to the VCAA, with regard to the entitlement to service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper notice regarding how to substantiate a claim of secondary service connection under 38 C.F.R. § 3.310.
2.	Request that the June 2009 VA examiner review the claims file, including a copy of this REMAND, and offer an addendum opinion regarding the etiology of the Veteran's current onychomycosis.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's onychomycosis is related to his service-connected bilateral tinea pedis, or to any other incident of service.

If the June 2009 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Schedule the Veteran for a VA examination to determine if his pre-existing right hand injury was aggravated by active duty.  The claims folder, including a copy of this REMAND, must be made available to the examiner and the examination report should reflect that such a review was accomplished.  The examiner should identify and describe in detail any objective evidence of the Veteran's claimed right hand injury.  The examiner should then render an opinion as to:

a)	Whether it is at least as likely as not that the Veteran's right hand condition is directly related to service, and

b)	Whether any diagnosed right hand condition pre-existed service, and if so whether such condition was aggravated by service.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Schedule the Veteran for a VA examination to ascertain the nature and etiology of his stomach condition.  The claims folder, including a copy of this REMAND, must be made available to the examiner and the examination report should reflect that such a review was accomplished.  The examiner should identify and describe in detail any objective evidence of the Veteran's claimed stomach condition.  The examiner should then render an opinion as to the following:

a)	Whether it is more likely than not that any stomach condition is attributable to a known clinical diagnosis(es).  If the examiner finds that the Veteran's symptoms are attributable to a known clinical diagnosis, he/she should identify the diagnosis(es) and provide an opinion as to whether such diagnosis(es) is more likely than not etiologically related to the Veteran's military service. 

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


